DETAILED ACTION
Applicant’s arguments filed in the reply on 6/14/2021 were received and fully considered. Claims 1, 9, and 11 are amended. The current office is FINAL. Please see corresponding rejection headings and response to argument section below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the current combination of references that were necessitated by amendment. Please see prior art section below which addresses the amended limitations claims 1, 9, and 11 (estimating, by using the estimated sound source direction, a language from among a plurality of languages each corresponding to a respective individual sound source, the estimated language being a language corresponding to a sound source located in the estimated sound source direction) for more detail, citations, and updated obviousness rationale.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo et al. (JP4689107B2)(hereinafter “Nobuo”) and Masato et al. (JP5154363B2)(hereinafter “Masato”), and in further view of Imoto Kazunori (JP2007322523A)(hereinafter “Kazunori”).

Nobuo and Masato were applied in the previous office action.	
Regarding claim 1, Nobuo teaches A non-transitory computer-readable storage medium storing a program that causes a processor included in a computer mounted on a sound source direction estimation device to execute a process, the process comprising: (Par. 0043:” ... a computer-readable recording medium, and the program recorded on the recording medium is read into a computer system and executed.”)
calculating a sound pressure difference between a first voice data acquired from a first microphone and a second voice data acquired from a second microphone to estimate  a sound source direction based on the sound pressure difference between the first voice data and the second voice data; (Par. 0007:” ...calculating the sound pressure for sounds detected by multiple microphones and calculating the difference between the sound pressures Sound source localization means for specifying the direction of the sound source is further provided, and the control means further controls the shooting direction of the image pickup means toward the specified sound source direction.”)
outputting an instruction to execute, on at least any one of the first voice data or the second voice data, a voice recognition in the estimated language; and (Par. 0037:” This determination is performed in the voice recognition unit 224 by comparing information related to the voice stored in the voice information storage unit 223 [voice data in the language] with the input voice. As a result, when it is determined that the input voice is a specific instruction line-of-sight control value is calculated based on this direction.”, Par. 0036:”As a result, when it is determined that the voice is human (YES), it is further determined whether or not the voice is an instruction word (step S10). If it is determined in step S8 that the voice is not human (NO), the robot head 1 whose direction has been changed after a predetermined time has passed is returned to the original direction.") Note: based on the YES and NO answer it appears that the language is English.
and controlling a reference for estimating a sound source direction based on the sound pressure difference, (Par. 0030:” ...the direction of the relative sound source in the horizontal direction is estimated from the time difference and the sound pressure difference in the acoustic signals that reach the two acoustic input terminals.”, and Par. 0025:” ... sound source localization processing, voice recognition processing, and operation instruction processing are executed in parallel...”)
However Nobuo does not specifically teaches and controlling a reference for estimating a sound source direction based on the sound pressure difference, based on a time length of the voice data used for the voice recognition based on the instruction and a voice recognition time length; estimating, by using the estimated sound source direction, a language from among a plurality of languages each corresponding to a respective individual sound source, the estimated language being a language corresponding to a sound source located in the estimated sound source direction.
Masato teaches and the process of controlling the reference updates the first threshold value when the voice recognition time length with respect to the time length of the voice data used for the voice recognition based on the instruction, is larger than a second threshold value sound source direction of the speech recognition waveform by Equation (1), where T is the time length of the speech recognition waveform, and whether the direction is within a given target sound range.”) Note: the time length reads on both voice data time length and voice recognition time length.
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nobuo in view of Masato to employ a time length of the voice data used for the voice recognition based on the instruction and a voice recognition time length, in order to provide a voice conversation with a short task time can be realized without sacrificing safety, and a quick car navigation system can be operated, as evidence by Masato (See Par,0005). 
Neither Nobuo nor Masato teach estimating, by using the estimated sound source direction, a language from among a plurality of languages each corresponding to a respective individual sound source, the estimated language being a language corresponding to a sound source located in the estimated sound source direction.
Kazunori teaches estimating, by using the estimated sound source direction, (Page 2, lines 29 - 32: “... a microphone array to detect the sound source direction, and the language conversion direction is determined from the detected sound source direction according to the presetting. For example, the voice input from the front is converted from Japanese to English, and the voice input from the back is converted from English to Japanese.”)
language in which the input speech is to be recognized and translated, that is, the language conversion direction is determined. “, and Page 3, lines 24 - 27: Therefore, the present invention has been made in view of such circumstances, and provides a speech translation apparatus and method for determining a language conversion direction according to the flow of a conversation in a conversation in which three or more people participate.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nobuo and Masato in view of Kazunori to estimate, by using the estimated sound source direction, a language from among a plurality of languages each corresponding to a respective individual sound source, the estimated language being a language corresponding to a sound source located in the estimated sound source direction, in order not to accumulate speech in order not to disturb the flow of conversation, as evidence by Kazunori (See Page 16, line 38). Note: Kazunori teaches language is determined based on the sound source direction (the language conversion direction is determined), and the direction of the sound source is a means to select language (For example, the voice input from the front is converted from Japanese to English, and the voice input from the back is converted from English to Japanese).


With respect to claim 9, Nobuo, Masato and Kazunori teach a sound source direction estimation method that is performing operations with steps virtually identical to the functions performed in claim 1.

With respect to claim 11, Nobuo Masato and Kazunori teach A sound source direction estimation device comprising; a memory; and a processor coupled to the memory and configured (Par. 0043:” ... a computer-readable recording medium, and the program recorded on the recording medium is read into a computer system and executed.”) to perform operations with steps virtually identical to the functions performed in claim 1.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 2, and all dependent claims thereof, recites “the non-transitory computer-readable storage medium according to claim 1, wherein the process of estimating the sound source direction of the first voice data and the second voice data calculates a sound pressure difference between the first voice data acquired from the first microphone and the second voice data acquired from the second microphone” was known art at the time of the invention as evidence by Nobuo et al. (Par. 0021:” ...identifies a relative direction of a sound source in the horizontal direction based on a difference in sound arrival time and a sound pressure difference between both microphones based on the stored sound information…”)
and estimates the sound source direction of the first voice data and the second voice data based on a comparison result between a first threshold value for determining the sound source direction of the first voice data and the second voice data, and the sound pressure difference (Par. 0013:” an average sound pressure of the waveform shape that is equal to or greater than a first threshold, a difference between the sound pressure at the beginning of the waveform shape and the average sound pressure is equal to or less than a second threshold, and a sound ...”, and Par. 0008:” ...the sound source localization means is operated to specify the direction of the sound source ...”)
However, the Examiner has not found prior art that teaches “and the process of controlling the reference updates the first threshold value when the voice recognition time length with respect to the time length of the voice data used for the voice recognition based on the instruction, is larger than a second threshold value for determining whether a language of the first voice data or the second voice data to be input to the voice recognition is different from the language corresponding to the sound source direction.”, which is allowable over the prior art of record. The closest teaching(s) to the indicated allowable subject matter is Ariu et al. (US 20080077387 A1) where he teaches “Par. 0038: … to estimate the direction of a sound source by using a plurality of microphones like a microphone array, and using a difference between time periods within which a sound reaches to respective microphones from the sound source and a difference in the strength of sound pressures, and to extract a speech by each speaker.” Furthermore, Abe (US 20070271097 A1) teaches speech recognition for a predetermined period as “Par. 0038: … voice recognition apparatus according to the present invention, it is preferable that the monitor control unit monitors at least one monitor target from a processing state of an operation accepted from a user, a processing state of the voice accepted from the user and a predetermined time passed from a measurement unit for measuring a time, the voice recognition apparatus further includes a threshold managing unit for updating the threshold stored in the threshold storing unit according to the result of the monitoring by the monitor control unit …. With this configuration, the threshold managing unit updates the threshold according to the result of the monitoring by the monitor control unit.”
As stated above neither Ariu nor Abe teach updates the first threshold value when the voice recognition time length with respect to the time length of the voice data used for the voice recognition based on the instruction, is larger than a second threshold value for determining whether a language of the first voice data or the second voice data to be input to the voice recognition is different from the language corresponding to the sound source direction. For all least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the resolving the objection noted below.

Claims 2 - 8, 10, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.A./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656